JOHNSON, Judge:
Tbis appeal for reappraisement bas been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the market value of the merchandise at the time of exportation to the United States covered by the Appeal to Reappraisement enumerated above at which time such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for home consumption including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the *526merchandise ready for shipment to the United States was the invoice units of value set forth under Column 11 in German currency, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Re-appraisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of merchandise here involved, and that such values were the invoice units of value set forth under column 11 in German currency, packed.
Judgment will be entered accordingly.